JUDGE, J.
Tbe evidence admitted against tbe objection of tbe defendant, related exclusively to transactions which occurred subsequent to tbe finding of tbe indictment. In prosecutions like tbe present, evidence of tbis character is, primafacie, irrelevant; and, when offered, its relevancy should be shown by its connection with acts already in evidence, or its proposal with facts subsequently to be established. If its relevancy be not shown, it is error to *357permit it to be introduced, unless tbe record affirmatively shows that tbe defendant could not have been injured by it, which is not shown by tbe record in this case. As to tbe relevancy of such evidence, in cases like tbe present, and tbe weight to which it may be entitled, see tbe very clear and satisfactory opinion of Goldthwaite, J., in Lawson & Swinney v. The State, 20 Ala. 65. See, also, Shepherd’s Digest, 616, § 468.
Judgment reversed, and cause remanded. -